Citation Nr: 0834060	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right knee 
traumatic arthritis, status post total knee replacement, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for left knee 
traumatic arthritis, status post total knee replacement, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to December 
1957 and from February 1958 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 10 percent evaluation 
assigned for the veteran's service-connected right knee 
disability and increased the rating assigned for his service-
connected left knee disability to 20 percent, effective 
February 18, 2005.  

The rating assigned for the veteran's service-connected right 
knee was subsequently increased to 30 percent, effective 
February 18, 2005.  See January 2006 rating decision.  This 
rating decision also assigned a 100 percent evaluation for 
the veteran's service-connected left knee, effective July 22, 
2004, followed by a 30 percent evaluation, effective 
September 1, 2005.  

In October 2006, based upon left knee surgery performed in 
August 2005, the 100 percent evaluation for the left knee was 
continued from September 1, 2005, to September 30, 2006, 
followed by a 60 percent evaluation, effective October 1, 
2006.  See October 2006 rating decision.  So, in summary, the 
veteran was assigned a 100 percent rating for his left knee 
from July 22, 2004, to September 20, 2006, and a 60 percent 
rating from October 1, 2006, forward.

Despite the increased ratings granted by the RO, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).





FINDINGS OF FACT

1.  The veteran underwent a total right knee arthroplasty on 
September 14, 2000.  

2.  Since September 14, 2001, the veteran's right knee has 
been manifested by pain, but there is no evidence of 
ankylosis, extension limited to 30 degrees or more, nonunion 
of the tibia and fibula with loose motion requiring a brace, 
or severe painful motion or weakness.  

3.  The veteran's left knee traumatic arthritis, status post 
total knee replacement, has been assigned the maximum 
schedular rating available under the diagnostic criteria 
pertaining to the knee, and there is no evidence of left knee 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for service-connected right knee traumatic arthritis, status 
post total knee replacement, have been met between September 
14, 2000 and September 14, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.157(b); 4.71a, Diagnostic Code 5055 
(2007).  

2.  The criteria for a rating in excess of 30 percent for 
service-connected right knee traumatic arthritis, status post 
total knee replacement, have not been met as of September 15, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5055 (2007).  

3.  The criteria for a rating in excess of 60 percent for 
service-connected left knee traumatic arthritis, status post 
total knee replacement, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5055 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  In this case, the 
evidence does not support the assignment of staged ratings 
for either knee disability.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).

Service connection for traumatic arthritis of the bilateral 
knees, with x-ray evidence and some limitation of motion, was 
granted with separate 10 percent ratings pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective July 22, 
1992.  See January 1993 rating decision.  The veteran filed a 
claim for increased rating that was received in February 
2005.  In an April 2005 rating decision, the RO continued the 
10 percent evaluation assigned to traumatic arthritis of the 
right knee but implemented 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5260 in doing so.  The rating for traumatic 
arthritis of the left knee was increased to 20 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260, effective February 18, 2005.  

The veteran filed a notice of disagreement (NOD) with the 
April 2005 rating decision.  In a January 2006 rating 
decision, the RO increased the ratings assigned for traumatic 
arthritis of the right and left knees to 30 percent, both 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5055.  The effective date of the 30 percent rating assigned 
for the right knee was February 18, 2005 and the effective 
date of the 30 percent rating assigned for the left knee was 
September 1, 2005.  The RO also assigned two 100 percent 
evaluations for surgery associated with traumatic arthritis 
of the left knee, effective July 22, 2004 and September 1, 
2004.  
The RO subsequently implemented additional 100 percent 
ratings for the veteran's left knee disability, effective 
August 15, 2005 and October 1, 2005, and increased the rating 
assigned to 60 percent under Diagnostic Codes 5010 and 5055, 
effective October 1, 2006.  See October 2006 rating decision.  

The Board notes that as of the October 2006 rating decision, 
the veteran's service-connected left knee traumatic 
arthritis, status post total knee replacement, was rated as 
100 percent disabling from July 22, 2004 to September 30, 
2006 and as 60 percent disabling as of October 1, 2006.  As 
the 100 percent ratings cover the entire period of time under 
consideration, the Board need only determine whether the 
veteran is entitled to a rating in excess of 60 percent for 
the left knee.  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this 
diagnostic code, the knee joint warrants an evaluation of 100 
percent for one year following implantation, which the RO 
implemented in this case on several occasions for left knee 
traumatic arthritis, status post total knee replacement.  
Thereafter, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity merit a 60 
percent evaluation.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
to 60 percent for favorable or unfavorable ankylosis and 
Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  Other 
impairments of the knee are rated pursuant to Diagnostic Code 
5257, which provides ratings of 10, 20 and 30 percent for 
slight, moderate, and severe recurrent subluxation or lateral 
instability, respectively.  

The evidence of record reveals that the veteran underwent a 
total right knee arthroplasty in September 2000.  See Gulf 
Coast Orthopedic Clinic operative report.  The fact that the 
veteran had this surgery is reflected in a VA treatment 
record dated November 2, 2000, which was obtained in 
conjunction with the current claim for an increased rating.  
See 38 C.F.R. § 3.157(b) (2007).  Therefore, the Board finds 
that the veteran is entitled to the assignment of a 100 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055, effective September 14, 2000 to September 14, 2001.  
See 38 C.F.R. § 3.157(b) (2007).  As noted above, Diagnostic 
Code 5055 provides that following the implementation of a 100 
percent evaluation for one year following implantation, the 
disability will thereafter be rated on residuals.  As such, 
the Board must determine what rating to assign to the 
veteran's right knee as of September 15, 2001.  

The VA treatment records associated with the claims folder 
reveal that the veteran has received treatment related to his 
knees.  During a January 2002 consult, the veteran reported 
that he was still recovering from the right knee replacement.  
See vascular lab note.  In March 2002, he reported limited 
activity due to joint pain and degenerative disease of the 
knees.  Examination revealed that his extremities were warm 
with no edema; there was a well-healed surgical scar over the 
right knee with minimal swelling.  See history and physical 
consult note.  In November 2002, it was reported that the 
veteran was status post total right knee replacement in 
satisfactory position without evidence of loose hardware, 
fracture or dislocation.  The impression made was successful 
total right knee replacement without complication.  See 
bilateral knee examination report.  In December 2003, the 
veteran reported some improvement in his right knee since the 
surgery but indicated he had constant pain.  See primary care 
note.  

The veteran has also received treatment related to his knees 
from Keesler Medical Center.  There was no interval change in 
appearance of the right knee prosthesis in January 2002.  
Specifically, there was no evidence of loosening or breakage 
and no acute bony abnormalities or significant joint effusion 
identified.  The impression made was stable appearance of the 
right knee prosthesis.  In April 2002, three views of the 
right knee were taken.  The tibia and femur were in near 
anatomic alignment and there was no evidence of perihardware 
lucencies or loosening by x-ray, or any evidence of fracture 
or dislocation.  The impression made was status post right 
total knee arthroplasty without evidence for complication.  

In May 2002, there had been no significant interval change in 
the appearance of the right knee prosthesis, no evidence of 
breakage or loosening, and no acute bony abnormalities 
present, though there was a tiny joint effusion in the 
suprapatellar bursa.  The impression made was stable 
appearance of the right knee prosthesis.  In January 2003 and 
February 2003, the veteran was seen with worsening knee pain 
and occasional edema.  In January 2003, the veteran's right 
knee was noted to have mild edema and slight gait changes.  
Examination in February 2003 revealed a total right knee 
prosthesis that appeared in satisfactory alignment without 
complicating factors involving hardware.  No obvious joint 
effusion was seen, though there was some apparent 
calcification identified in the suprapatellar region.  The 
impression made was total right knee prosthesis without 
obvious complicating factor.  

Records from Gulf Coast Orthopedic Clinic reveal that the 
veteran was seen in July 2004 with complaint of left knee 
pain.  He reported that the pain in this knee had become so 
severe that it interfered with the affect of ambulation, 
sleep, and activities of daily living.  There was no relief 
received from nonsteroidal anti-inflammatories, activity 
modification, or assistive devices for ambulation, which 
consisted of a cane in his left hand.  The veteran was 
requesting a left total knee arthroplasty having also failed 
to get any relief from an interarticular corticosteroid in 
the past.  Physical examination revealed left knee mild varus 
deformity with mild effusion.  There was no erythema or 
warmth and range of motion was from zero to 120 degrees of 
flexion.  There was no evidence of patellar malalignment or 
maltracking, the extensor mechanism was intact, and the left 
lower extremity was neurovascularly intact with good 
sensation in all major nerve distributions and bilateral give 
motor strength in all major muscle groups.  Radiographic 
examination consisting of anterior-posterior, lateral, and 
sunrise views of the left knee revealed a severe 
tricompartmental osteoarthritis affecting the medial and 
patellofemoral compartments, more severely than the lateral 
compartment.  There was complete erosion of the 
patellofemoral cartilage space, near complete erosion of the 
medical compartment cartilage space, and less severe 
involvement of the lateral compartment.  Femoral condyle 
squaring and osteophytes formation was also noted.  

In May 2005, the veteran was seen with increased localization 
in the left knee at the level of the distal femur and 
proximal tibia, which would be compatible with an acute 
infection.  A three phase bone scan showed bilateral total 
knee prostheses; increased blood flow with increased blood 
pool localization and increased delayed bony activity about 
the left knee (findings could be related to loosening of the 
prosthesis or to infection); and minimal increase in 
localization seen in the right knee in a pattern consistent 
with previous surgery.  See radiology reports.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in March 2005.  He reported that his left 
knee remained "bad" in that he was still having a lot of 
pain even at rest.  The veteran also indicated that he had 
problems standing or walking for even short periods of time.  
The right knee was doing better than the left, though the 
veteran continued to have some pain in the right knee.  He 
indicated that the right knee was also bothered by walking 
for more than a short period of time.  The veteran reported 
that he had difficulty going up and down a flight of steps 
and that he was unable to squat.  He had a scooter that he 
had to use for going any more than a short distance, as well 
as a cane that he used full-time whenever weight bearing.  
The veteran denied the use of a brace on either knee.  

The veteran reported that he last worked in the early 1980s.  
He said that he had various jobs over the years and that his 
last job was working in a parts department.  The veteran 
indicated that he always had problems with his knees due to 
standing for any extended period of time.  He indicated that 
he can feed, bathe and dress himself, as well as attend to 
his bowel and bladder needs.  He sometimes required help with 
taking a shower or even getting out of a chair.

The veteran reported that his knee pain never stops, as 
opposed to flare-ups of pain.  He indicated that some days 
are worse than others, but he continually emphasized that the 
pain was constant in both knees, particularly the left.  
Physical examination revealed that the veteran came into the 
room on a motorized scooter and used a cane in his right hand 
as he moved across the room to the chair.  The veteran moved 
slowly and stiffly with an antalgic limp on the left, had 
difficulty arising from the chair, and difficulty getting 
onto the examination table.  He complained bitterly of left 
knee pain while laying in the supine position and a well-
healed surgical scar on the left knee was noted.  Slight 
swelling and tenderness to palpation along the left knee was 
noted.  Range of motion testing was difficult secondary to 
the veteran's complaints of pain.  He lacked 15 degrees from 
full extension and had 70 degrees of flexion.  The examiner 
was unable to attempt repetitive motion in order to check for 
additional limitation of motion secondary to pain and 
guarding; the examiner indicated that he was unable to 
demonstrate any definite instability at that time.  The 
veteran had a well-healed surgical scar on the right knee.  
This knee lacked 5 degrees of full extension and had 95 
degrees of flexion.  There was increased pain on motion and 
slight tenderness of the knee, but no additional limitation 
of motion after repetitive motion and no definite instability 
noted.  The examiner further indicated that x-rays of both 
knees were obtained with no complications demonstrated.  

The impression made was service-connected traumatic arthritis 
of the right knee, status post total knee replacement; and 
service-connected traumatic arthritis of the left knee, 
status post total knee replacement, markedly symptomatic.  In 
addressing DeLuca, the examiner reported that the veteran had 
pain on motion, as described, but no definite additional 
limitation of motion.  As opposed to flare-ups, it was again 
pointed out that the veteran said the pain "never stops."  
The veteran complained of chronic and severe pain, 
particularly in his left knee.  The examiner indicated that 
the veteran certainly had limitation of function due to his 
knees, greater on the left than on the right.  It was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

In a June 2005 letter, Dr. T.F. Jordan, III reported that the 
veteran had undergone bilateral total knee arthroplasties.  
The right one was done about five years prior and the left 
one was done about one year prior.  He had had continued pain 
in both knees, but particularly in the left.  The recent work 
up of the left knee had found it was most likely either 
hardware loosening or infection of the hardware.  More likely 
it was infection and this could require further surgery down 
the road, to include removal of the current hardware, a 
timeless mid spacer, and then subsequent revision should the 
infection clear.  Dr. Jordan also addressed the ratings 
assigned to the veteran's knees.  Dr. Jordan asserted that 
the veteran had moderate limitations from his knees secondary 
to pain, which would give him a 40 percent rating for each 
knee.  Dr. Jordan also indicated that the 10 percent 
bilateral factor would need to be factored in, making his 
knee placements approximately 70 percent.  Dr. Jordan 
requested reconsideration as he found that the evaluation of 
the knees was incorrect and that the ratings assigned were 
for native knees.  

The veteran underwent a second VA C&P joints examination in 
April 2006, which was conducted by the same examiner who 
performed the March 2005 examination.  It was noted that 
since the last evaluation, the veteran had undergone revision 
arthroplasty of the left knee on August 15, 2005.  The 
veteran reported that the revision did not seem to help to 
any noticeable degree.  Both of the veteran's knees remained 
symptomatic.  In particular, the left knee was painful and 
the veteran reported that he was unable to stand or walk more 
than short periods of time.  The veteran used a cane for 
ambulation as he felt his sense of balance was off.  He 
reported falling on a few occasions and indicated that he 
frequently required his grandson's assistance with weight 
bearing.  The veteran indicated that he continued to have 
constant knee pain as opposed to flare-ups.  As before, this 
was particularly symptomatic on the left.  The examiner 
reported that the veteran was not wearing socks and was 
wearing slippers instead of shoes.  The veteran reported that 
his grandson occasionally had to help him put on his pants 
and also reported that he needs assistance getting out of a 
chair 99 percent of the time.  It was noted that the veteran 
used a cane but not a brace.

Physical examination revealed that the veteran was on a 
motorized scooter.  He had difficulty arising from the 
scooter and ambulated with a cane in the right hand, moving 
slowly and cautiously with an antalgic limp on the left.  
After obtaining the supine position on the examination table, 
the veteran complained of severe lower back pain and tended 
to lie rather obliquely instead of directly in the supine 
position.  Examination of the knees was difficult secondary 
to his guarding due to back pain as well as knee pain.  He 
had a well-healed surgical scar on the left knee.  There was 
puffiness of the knee with generalized tenderness to 
palpation.  On range of motion testing, the veteran lacked 20 
degrees from full extension with only 50 degrees of flexion.  
He had marked pain in his knee as well as his lower back on 
all attempts at range of motion testing.  Examination of the 
right knee revealed a well-healed surgical scar.  The veteran 
lacked 10 degrees from full extension with 90 degrees of 
flexion.  He again had complaints of pain, not only in his 
knee but in his lower back on all attempts at range of motion 
testing.  There was some mild tenderness of the knee.  The 
examiner was unable to detect any definite instability of 
either knee, although this was difficulty to evaluate 
secondary to pain and guarding.  There was puffiness of both 
knees.  

X-rays of both knees were obtained and indicated satisfactory 
alignment with no evidence of loosening or infection of the 
prosthesis components.  The impression made was service-
connected traumatic arthritis of the left knee, status post 
total knee replacement, status post revision procedure; and 
service-connected traumatic arthritis of the right knee, 
status post total knee replacement.  The examiner reported 
that the question of whether there was any additional 
limitation of function secondary to repetitive use or flare-
ups could not be determined without resort to speculation.  

The veteran's left knee was examined a third time during a 
September 2006 VA C&P joints examination that was conducted 
again by the same examiner.  This examination was performed 
to determine what residuals were present in the veteran's 
left knee one year following the revision procedure.  The 
examiner reported that since the April evaluation, the 
veteran's left knee remained markedly symptomatic with pain 
and limitation of motion.  All weight bearing was said to be 
painful and the veteran still had difficulty arising from a 
seated position.  The veteran reported that he was followed 
by a private physician and indicated that his surgeon had 
told him that he was as good as he is going to get.  The 
veteran again reported constant pain as opposed to flare-ups.  
The examiner indicated that the veteran had a cane and used a 
walker and motorized scooter.  

Physical examination revealed that the veteran had difficulty 
arising from the scooter, that he ambulated with a cane, that 
he moved very slowly and cautiously, and that he required 
assistance to get onto the examination table.  The examiner 
reported a well-healed surgical scar on the knee and 
indicated that the knee lacked 10 degrees of full extension 
with 55 degrees of flexion on repetitive range of motion.  He 
had rather marked guarding and pain on range of motion 
testing and also had complaints of low back pain on movement 
of the leg.  There was no additional limitation of motion.  
Some puffiness of the knee with generalized tenderness to 
palpation was noted and the veteran demonstrated marked 
guarding, but no definite laxity.  The impression made was 
service-connected traumatic arthritis of the left knee, 
status post total knee replacement, status post revision 
arthroplasty.  The examiner reported that additional 
limitation of function due to repetitive use or flare-ups 
could not be determined without resorting to speculation.  

As noted above, the evidence of record supports the 
assignment of a 100 percent rating for the veteran's service-
connected right knee between September 14, 2000 and September 
14, 2001 pursuant to Diagnostic Code 5055.  The evidence of 
record subsequent to September 14, 2001 does not support the 
assignment of a rating in excess of 30 percent, which is the 
minimum evaluation to assign under these diagnostic criteria.  
In pertinent part, the veteran has not exhibited intermediate 
degrees of residual weakness, pain or limitation of motion so 
as to warrant the assignment of a rating in excess of 30 
percent by analogy pursuant to Diagnostic Codes 5256, 5261 or 
5262.  More specifically, there is no evidence that the 
veteran has right knee ankylosis, extension limited to 30 
degrees or more, or nonunion of the tibia and fibula with 
loose motion requiring a brace, respectively.  Rather, 
extension at worst has been limited to 10 degrees and the 
veteran does not require the use of a brace.  See VA 
treatment records; records from Keesler Medical Center; 
records from Gulf Coast Orthopedic Clinic; March 2005 and 
April 2006 VA C&P examination reports.  Nor is there evidence 
of severe painful motion or weakness so as to warrant a 60 
percent rating under Diagnostic Code 5055.  While the veteran 
has pain on motion of the knee, it had not been shown to be 
severe and there have been no findings of severe weakness of 
the extremity.  Rather, there have been findings of only mild 
tenderness of the knee.

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca, 8 
Vet. App. at 204-06 (1995).  There was no additional 
limitation of motion after repetitive motion of the right 
knee during the March 2005 VA examination, and while the VA 
examiner reported pain on motion, he indicated there was no 
definite additional limitation of motion.  The examiner did 
report limitation of function of the right knee, but 
indicated it was not feasible to attempt to express any of 
that in terms of additional limitation of motion without 
resorting to speculation.  See also April 2006 VA C&P 
examination report.  While taking the foregoing into 
consideration, the Board finds that the assignment of a 30 
percent rating contemplates the functional loss exhibited in 
his right knee.  As such, a rating in excess of 30 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

The evidence of record also does not support the assignment 
of a rating in excess of 60 percent for service-connected 
left knee traumatic arthritis, status post total knee 
replacement.  As an initial matter, the veteran is already in 
receipt of the maximum rating allowed under Diagnostic Code 
5055; therefore, a rating in excess of 60 percent is 
impossible.  In addition, there are no ratings available in 
excess of 60 percent under the other rating criteria related 
to the knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5263 (2007).  

The Board is aware that separate ratings may be granted based 
on limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  With 
respect to the left knee, in September 2006 the veteran had 
extension limited to 10 degrees and flexion limited to 55 
degrees, which would warrant a 10 percent rating under 
Diagnostic Code 5261 and a 0 percent rating under Diagnostic 
Code 5260.  This does not amount to a combined rating in 
excess of 60 percent.  See 38 C.F.R. § 4.25.  With respect to 
the right knee, the veteran had extension limited to 10 
degrees and flexion limited to 90 degrees, which would 
warrant a 10 percent rating under Diagnostic Code 5261 and a 
0 percent rating under Diagnostic Code 5260.  This does not 
amount to a combined rating in excess of 30 percent.  See 
38 C.F.R. § 4.25.  

The Board has also considered whether a separate rating for 
lateral instability or recurrent subluxation under Diagnostic 
Code 5257 is warranted.  See VAOPGCPREC 23-97.  There is no 
evidence, however, that either of the veteran's knees is 
unstable.  See VA treatment records; records from Keesler 
Medical Center; records from Gulf Coast Orthopedic Clinic; 
March 2005, April 2006 and September 2006 VA C&P examination 
reports.  No instability or laxity was demonstrated.  As 
such, a separate rating is not for application.  



II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as in this case, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the April 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate his claims for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See February 2005 letter.  In a March 2006 letter, 
the veteran was notified that disabilities are rated on the 
basis of diagnostic codes, and depending on the disability 
involved, a rating from 0 percent to as much as 100 percent 
would be assigned.  He was also notified of examples of the 
types of evidence that he should inform VA about or provide, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of his disability and the effect that 
worsening had on his employment and daily life.  Although 
this letter did not notify the veteran of the specific rating 
criteria for evaluating his service-connected knee 
disabilities, this is nonprejducial because the veteran has 
demonstrated actual knowledge of these criteria.  The rating 
criteria found under Diagnostic Code 5055 were set forth in 
the January 2006 statement of the case and statements 
submitted by the veteran and his representative reflect that 
the veteran has actual knowledge of these criteria.  See 
March 2006 VA Form 9; June 2008 Brief.  In light of the 
foregoing, the Board finds that the veteran reasonably 
understood what was needed to substantiate the claims for 
increased rating.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the October 2006 supplemental 
statement of the case and the case was thereafter transferred 
to the Board.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The assignment of a 100 percent rating for service-connected 
right knee traumatic arthritis, status post total knee 
replacement, is granted between September 14, 2000 and 
September 14, 2001, subject to the law and regulations 
governing the payment of monetary benefits.  

A rating in excess of 30 percent for service-connected right 
knee traumatic arthritis, status post total knee replacement, 
is denied as of September 15, 2001.  

A rating in excess of 60 percent for service-connected left 
knee traumatic arthritis, status post total knee replacement, 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


